—Order, Supreme Court, New York County (Lewis Friedman, J.), entered October 21, 1997, which, insofar as appealed from, granted the infant petitioner’s application to serve a late notice of claim for personal injuries allegedly caused by exposure to lead paint, unanimously affirmed, without costs.
Although not served with petitioner’s notice of claim until four and a half years after the infant petitioner was diagnosed with lead poisoning, respondent acquired knowledge of the essential facts constituting the claim within a month of the diagnosis, when it received the Department of Health’s nuisance abatement stating that petitioner’s health was in danger due to high levels of lead paint in the apartment. Inasmuch as respondent tested the apartment for lead almost immediately upon receipt of the abatement order, as it did twice again over the next three years, no prejudice was caused by the delay. Concur — Rosenberger, J. P., Ellerin, Tom and Saxe, JJ.